Citation Nr: 0600121	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-27 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for residuals of a laceration of the right wrist 
(major) with repair of the flexor tendons and median nerve.  

2.  Entitlement to a separate disability rating for a muscle 
disability secondary to a laceration of the right wrist.  

3.  Entitlement to a separate disability rating for scarring 
secondary to a laceration of the right wrist.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities. 


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran a 
disability rating in excess of 50 percent for his residuals 
of a laceration of the right wrist.  He subsequently 
initiated and perfected an appeal of this determination.  

This appeal also arises from a second August 2002 rating 
decision, which denied the veteran a total disability rating 
based on individual unemployability.  He also initiated and 
perfected an appeal of this determination.  

The veteran's appeal was initially presented to the Board in 
June 2004, at which time it was remanded for additional 
development.  This appeal has now been returned to the Board 
appellate consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  The veteran's service-connected residuals of laceration 
of the right (major) wrist and hand results in median nerve 
injury characterized by incomplete paralysis and moderately-
severe impairment.  

3.  The veteran's service-connected residuals of laceration 
of the right (major) wrist and hand results in muscle injury 
characterized by pain, limitation of motion, and a slight 
loss of strength and endurance, resulting in moderate 
impairment.  

4.  The veteran's service-connected residuals of laceration 
of the right (major) wrist and hand results in a tender and 
painful scar across the palm of the hand.  

5.  The evidence does not show that the veteran's service-
connected disabilities are of such severity as to preclude 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in 
excess of 50 percent for nerve residuals of a laceration of 
the right wrist (major) with repair of the flexor tendons and 
median nerve have not been met.38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2005).  

2.  The criteria for a separate 10 percent disability rating 
for impairment of Muscle Group VII secondary to a laceration 
of the right wrist are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Code 5307 (2005).  

3.  The criteria for a separate 10 percent disability rating 
for scarring secondary to a laceration of the right wrist are 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Codes 7801-05 (2005).  

4.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met.  
38 U.S.C.A. §§ 501, 1155 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.340, 4.16 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
increased ratings via RO letters issued in June 2004 and June 
2005; and the rating decisions, statement of the case (SOC), 
supplemental statements of the case (SSOCs), and the Board's 
June 2004 remand order issued since 2001 to the present.  In 
addition, these documents provided the veteran with specific 
information relevant to the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  In this 
respect, the Board notes that all private medical treatment 
records made known to VA have been obtained.  The veteran was 
also notified of the above development via the RO's letters 
and other mailings to the veteran.  No response or additional 
records have been received to the present.  The RO has also 
obtained the veteran's medical treatment records and 
examination reports from the Miami VA medical center, where 
he has received treatment.  Social Security Administration 
and VA vocational rehabilitation records have also been 
obtained.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the SOCs and the SSOCs, VA satisfied the fourth element of 
the notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided in August 2002, subsequent 
to VCAA enactment, but prior to such notification to the 
veteran.  

Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless 
error.  Although the notice was provided to the appellant 
after the initial August 2002 adjudications, the appellant 
has not been prejudiced thereby.  The content of the notices 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); see also Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA) and 
Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

II. Increased ratings
A. Nerve disabilities of the right wrist

The veteran seeks a disability rating in excess of 50 percent 
for his residuals of lacerations of the right wrist.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2005).  

As was noted in the Board's June 2004 remand order, separate 
ratings may be awarded for disability manifestations 
characterized by compensable symptomatology distinct and 
separate from that of other service-connected disabilities.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In the 
present case, the medical evidence reflects distinct and 
separate symptomatology of the veteran's skin, muscles, and 
nerves of the right hand and wrist, and separate ratings are 
therefore warranted for these disabilities.  

According to the July 2005 VA examination report and other 
evidence, the veteran has impairment of the median nerve of 
the right hand and has been awarded a 50 percent rating based 
on such impairment.  Disability of the median nerve is rated 
under Diagnostic Code 8515, which provides for evaluation 
based on incomplete or complete paralysis of the hand.  A 10 
percent rating is appropriate for the major hand when mild 
incomplete paralysis is present; for moderate incomplete 
paralysis of the major hand, a 30 percent rating is 
warranted.  A 50 percent evaluation is assigned for severe 
incomplete paralysis of the major hand.  Finally, complete 
paralysis of the hand at the median nerve warrants a 70 
percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2005).  Currently, the veteran has a 50 percent rating for 
his service-connected disability.  

On VA examination in October 2003, the veteran reported pain, 
weakness, and reduced sensation.  Physical evaluation 
revealed equal sensation to pinprick along both the median 
and ulnar nerve distribution.  Tinel's sign was positive.  
Range of motion testing revealed dorsiflexion to 30º, palmar 
flexion to 60º, radial deviation to 20º, and ulnar deviation 
to 30º.  

Electromyograph (EMG) and nerve conduction studies were 
attempted by VA in July 2004, but the veteran did not 
complete these examinations, citing right wrist pain.  

The veteran was most recently examined by a VA physician in 
July 2005.  His reported symptoms included pain and loss of 
sensation.  On physical evaluation, his right wrist displayed 
well-healed surgical scars, with a tender mass present on the 
volar surface of the wrist.  Sensation to touch and pinprick 
was decreased along the median and ulnar nerve distributions 
of the right hand.  The examiner found incomplete paralysis 
of the right median nerve, resulting in pain, limited 
mobility, and weakness.  Overall, his nerve injury was 
characterized as moderately severe.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of the veteran's current 50 percent 
evaluation.  As noted above, the next higher schedular rating 
of 70 percent requires complete paralysis of the median 
nerve, which has not been demonstrated in the present case.  
While the veteran does have incomplete nerve paralysis, 
resulting in weakness and loss of sensation, he continues to 
have some motion of both the wrist and the hand, with the 
ability to make a fist and grasp objects.  His level of 
disability was most recently characterized as moderately 
severe by a VA physician, who also diagnosed only incomplete 
paralysis of the right hand.  No medical examiner has 
diagnosed the veteran with complete paralysis of the median 
nerve, or the functional equivalent thereof.  Overall, the 
preponderance of the evidence is against a finding of 
complete paralysis of the median nerve, for which a 70 
percent rating would be warranted.  

In conclusion, a disability rating in excess of 50 percent 
for the veteran's median nerve injury secondary to a 
laceration of the right wrist is not warranted.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  



B. Nerve disabilities of the right wrist

Considering next the veteran's muscle injuries of the right 
hand and wrist, such disabilities are rated under Diagnostic 
Code 5307, for injuries to Muscle Group VII.  Muscle Group 
VII involves muscles that affect flexion of the wrist and 
fingers.  A 10 percent rating under Diagnostic Code 5307 is 
warranted of moderate disability of the major upper 
extremity, with a 30 percent rating warranted for moderately 
severe disability.  A 40 percent rating is warranted for 
severe disability of the major forearm and hand, and 
represents the maximum schedular rating for this disability.  
38 C.F.R. § 4.73, Diagnostic Code 5307 (2005).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's VA medical treatment records reveal numerous 
treatments for symptoms of the right wrist and hand.  A 
November 2001 X-ray of the veteran's right wrist revealed no 
evidence of bony fracture or dislocation, or destructive or 
sclerotic lesions.  The joint spaces were also well 
preserved.  A July 2003 clinical notation described the 
veteran as "100% disabled as to the use of his right hand 
due to pain and loss of sensation."  

The veteran's right wrist was also examined by VA personnel 
in October 2003.  The veteran reported pain, swelling, and 
limitation of motion of the right wrist and hand.  On 
physical examination, he had a soft mass over the volar 
surface of the wrist.  Range of motion testing revealed 
dorsiflexion to 30º, palmar flexion to 60º, radial deviation 
to 20º, and ulnar deviation to 30º.  No atrophy was present 
in the muscles of the right hand.  Muscle strength was 4/5.  
Tinel's sign was positive.  

On VA examination in July 2005, the examiner noted the 
veteran's history of a laceration to the right wrist and hand 
which required surgical repair.  The veteran reported 
stiffness, pain, and numbness in the right hand and wrist.  
Physical examination revealed a mass along the volar aspect 
of the right wrist, with pain on palpation.  Adhesions of the 
flexor tendons of the right wrist were present.  Flexion of 
the digits of the right hand was intact.  The joints of the 
fingers were all supple, with good range of motion of the 
thumb.  The veteran was able to make a fist.  Range of motion 
of the right wrist revealed dorsiflexion to 45º, palmar 
flexion to 45º, radial deviation to 15º, and ulnar deviation 
to 30º.  Supination and pronation were both normal.  The 
examiner noted no evidence of swelling, muscle spasm, or 
painful motion.  Overall, the veteran had good coordination 
and speed of the right hand, with only slight decreases in 
muscle strength and endurance.  

After reviewing the totality of the record, the Board finds 
the medical evidence supports a separate disability rating of 
10 percent, for moderate impairment, and no higher for the 
veteran's muscle injury of the right wrist and hand.  The 
medical evidence of record confirms the veteran's consistent 
reports of pain and weakness of the right hand.  His right 
hand strength was 4/5 on VA examination.  Adhesions of the 
muscle tendons have also been noted.  Finally, some 
limitation of motion due to his muscle injury has been noted 
on all recent VA examinations of record.  In light of 
38 C.F.R. §§ 4.3 and 4.7, the Board finds a separate 10 
rating for muscle impairment distinct from other service-
connected disability is warranted.  

However, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for muscular 
impairment.  The evidence does not reflect a moderately 
severe level of impairment, as would warrant the next higher 
schedular rating of 30 percent.  With muscle strength of 4/5, 
the veteran has only a slight loss of strength.  He has good 
range of motion in all the fingers of his right hand, and no 
atrophy was noted on medical examination.  The Board 
acknowledges the July 2003 VA clinical notation that 
described the veteran as "100% disabled" in his right hand, 
but does not find that opinion supported by the remainder of 
the evidence.  As already noted, the veteran's most recent VA 
examination, performed in July 2005, noted good coordination 
and speed of the right hand, with only slight loss of 
strength and endurance.  Overall, the preponderance of the 
evidence is against a finding of moderately severe muscle 
impairment, for which a 30 percent rating would be warranted.  

The Board also notes that while the veteran has some 
limitation of motion of the wrist, because he has 
dorsiflexion in excess of 15º, and palmar flexion beyond the 
line of the forearm, a separate compensable rating based on 
limitation of motion of the wrist is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2005).  While a VA 
examiner noted in July 2005 that an additional loss of 5º 
motion of the wrist would likely result on repetitive motion 
due to fatiguability, the veteran would still not have 
limitation of motion to a compensable degree.  Therefore, a 
separate compensable rating under DeLuca is likewise not 
warranted.  See DeLuca, supra.  

In conclusion, the evidence of record supports a separate 
rating of 10 percent and no higher for the veteran's muscle 
impairment of the right wrist and hand, resulting from his 
service-connected laceration of the right arm, with surgical 
repair of the tendons.  As a preponderance of the evidence is 
against the award of a separate disability rating in excess 
of 10 percent, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

C. Skin disabilities of the right wrist

As was noted within the Board's June 2004 remand order, the 
veteran has scars of the right wrist resulting from his in-
service laceration injury and subsequent surgical repair, and 
thus a separate rating based on dermatological impairment 
must be considered.  A superficial scar which is painful on 
examination will be awarded a 10 percent rating; otherwise, 
it will be rated based on the limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7804, 
7805 (2005).  In addition, superficial unstable scars may be 
assigned a 10 percent rating.  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  See Note (1) following Diagnostic Code 7803.  
Under Diagnostic Code 7803, scars, other than the head, face, 
or neck that are superficial and do not cause limited motion 
but involve an area or areas of 144 square inches or greater 
may be assigned a 10 percent rating.  In order to warrant a 
rating in excess of 10 percent, a scar must be deep or cause 
limitation of motion, and have an area of 12 square inches or 
more.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2005).  

The veteran was afforded VA medical examination in July 2005 
in order to determine if any dermatological impairment was 
present.  On physical evaluation he had a curved scar across 
the palmar aspect of his right hand.  It was approximately 5 
centimeters in length and .5 centimeter in width.  It 
extended into the proximal palm by 2 centimeters.  This scar 
was without edema or inflammation, but was tender on 
palpation.  The scar also displayed some elevation.  No skin 
ulceration, keloid formation, or breakdown was present.  The 
examiner found no adherence to the underlying tissue.  
However, the scar was discolored, and did result in some loss 
of motion and function.  

Based on these medical findings, the Board concludes a 
separate 10 percent rating is warranted for the veteran's 
painful scar of the right hand.  The veteran has reported 
pain of the scar of his right hand on several occasions, most 
recently in July 2005.  The Board also observes that this 
scar has been described as tender on objective VA 
examination, and extends across the palm of his right (major) 
hand.  In light of 38 C.F.R. § 4.3 and 4.7, a separate 
compensable rating of 10 percent is warranted.  

However, the Board also finds the preponderance of the 
evidence to be against a disability rating in excess of 10 
percent for the veteran's scar of the right hand.  According 
to the July 2005 VA examination report, the veteran's scar is 
neither deep nor has an area exceeding 77 square centimeters, 
as would warrant a rating in excess of 10 percent.  While the 
VA examiner did state in July 2005 that the veteran's scar 
does result in some limitation of motion of the right hand 
and wrist, this limitation of motion has already been 
considered as part of the veteran's underlying muscle injury 
of the right upper extremity.  Consideration of the same 
symptomatology under various diagnoses ("pyramiding") is 
forbidden by VA regulation.  38 C.F.R. § 4.14 (2005).  
Overall, the veteran's right hand scar, described on physical 
examination as well-healed and not resulting in any 
functional limitation of the right hand not already 
compensated, does not warrant a disability rating in excess 
of 10 percent.  

In conclusion, a separate disability rating of 10 percent and 
no higher for the veteran's scar of the right hand is 
warranted.  As a preponderance of the evidence is against the 
award of a disability rating in excess of 10 percent, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Total disability rating based on individual 
unemployability

The veteran also seeks a total disability rating based on 
individual unemployability.  A total disability rating for 
compensation may be assigned, where the schedular rating is 
less than total, when it is found that the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disability.  38 U.S.C.A. §§ 
501, 1155 (West 2002); 38 C.F.R. § 4.16(a) (2005).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2005).  If the veteran's service connected 
disability or disabilities do not equal the percentage 
requirements of § 4.16(a), § 4.16(b) provides that veterans 
may have their cases submitted to the Director, Compensation 
and Pension Service, for extra-schedular consideration if the 
RO determines that they are unemployable by reason of their 
service connected disabilities.  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2005).  For 
purposes of entitlement to individual unemployability due 
solely to service- connected disabilities, marginal 
employment is not to be considered substantially gainful 
employment.  38 C.F.R. § 4.17 (2005).  Factors to be 
considered will include the veteran's employment history, 
educational attainment, and vocational experience.  38 C.F.R. 
§ 4.16 (2005).  

In the present case, the veteran has been awarded service 
connection for disabilities resulting from an in-service 
laceration of the right wrist.  These include a median nerve 
disability, with a 50 percent rating, a right wrist muscle 
injury, with a 10 percent rating, and scarring of the right 
hand, with a 10 percent rating, for a combined rating of 60 
percent.  Clearly, this rating does not meet the specific 
percentage requirements of § 4.16(a), and the RO reviewed the 
evidence and determined that no basis existed upon which to 
submit the veteran's case for extra-schedular consideration 
pursuant to 38 C.F.R. § 4.16(b).  In light of the evidence, 
the RO's finding is upheld, for the reasons to be discussed 
below.  

The veteran has reported completing four years of high 
school.  He last worked full time in 1986.  The record 
reflects that the veteran has no specialized training or 
education.

In support of his claim, the veteran has submitted a written 
statement from a physician at the Hand Surgery Clinic stating 
he is "100% disabled - right hand."  However, the remainder 
of the record does not support the conclusion that the 
veteran is 100 percent disabled, or unemployable due to his 
service-connected injuries.  

When the veteran was afforded VA medical examination in July 
2005, the examiner did not conclude the veteran's 
disabilities of the right wrist rendered him unemployable.  
The examiner noted that the veteran had been trained as an 
administrative assistant, but had not yet been able to find 
work in that field.  However, should the veteran locate a 
position, "[he] should be able to carry [out] this type of 
work."  

In February 2004, the veteran was denied VA vocational 
rehabilitation services, based on a finding that vocational 
rehabilitation assistance likely would not result in the 
veteran being able to obtain and maintain employment.  While 
his service-connected disabilities of the right hand were 
considered a factor in this decision, the reviewer also noted 
the veteran's "serious nonservice-connected disabilities" 
and a past criminal history which limited the veteran's 
employment opportunities.  

After reviewing the entirety of the record, the Board 
concludes that a total disability rating based on individual 
unemployability is not warranted.  In reaching a 
determination in this situation, the analysis of the U.S. 
Court of Appeals for Veterans Claims (Court) in Van Hoose v. 
Brown, 4 Vet. App. 361 (1993), was considered.  The Court 
held that for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor which takes his case outside the norm, 
with respect to a similar level of disability under the 
rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2002).  The fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether or not the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

In support of his claim, the veteran has submitted the 
aforementioned statement from the Hand Surgery Clinic; 
however, the Board does not find this evidence to be 
sufficiently compelling as to outweigh the remainder of the 
record.  In particular, the statement did not explain in 
detail how the veteran's right wrist and hand disability 
results in a complete inability to use his right hand.  
Subsequent medical evidence found the veteran was able to 
flex the fingers of his right hand and perform other such 
tasks.  Therefore, the Board does not find the statement from 
the Hand Surgery Clinic as sufficient evidence of 
unemployability.  

No evidence submitted by the veteran indicates a degree of 
impairment outside of that considered by the rating schedule 
and due solely to his service connected disabilities which 
renders the veteran unemployable.  For these reasons, 
entitlement to a total disability rating based on individual 
unemployability is denied by the Board, and referral to the 
Director, Compensation and Pension Service, for an 
extraschedular evaluation under 38 C.F.R. § 4.16(b) is not 
warranted.  




ORDER

A disability rating in excess of 50 percent for residuals of 
a laceration of the right wrist (major) with repair of the 
flexor tendons and median nerve is denied.  

A separate 10 percent disability rating for residuals of a 
laceration of Muscle Group VII, with tendon repair, is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.  

A separate 10 percent disability rating for the veteran's 
scar of the right hand is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.  

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


